    Case: 3:20-cv-50109 Document #: 54 Filed: 01/18/21 Page 1 of 3 PageID #:695




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               WESTERN DIVISION

PUTCO, INC.,
                                               Civil Action No. 3:20-cv-50109
             Plaintiff,
      v.
                                               District Judge Iain D. Johnston
CARJAMZ COM INC.,
                                               Magistrate Judge Lisa A. Jensen
             Defendant.


              CARJAMZ’S MOTION FOR A PROTECTIVE ORDER
                        CONCERNING PUTCO’S
       UNDULY BURDENSOME, VAGUE AND IRRELEVANT 30(b)(6) TOPICS


      Carjamz hereby moves this Court for a Protective Order Prohibiting Putco from

taking a deposition of Carjamz on certain unduly burdensome, overly broad, vague, and

irrelevant 30(b)(6) topics.   For the reasons explained in the accompanying

Memorandum in Support of this Motion, Carjamz hereby moves this Court to issue such

an Order of Protection.




Date: January 18, 2021                         By     /s/ Konrad Sherinian______
                                                     An Attorney for Defendant



Attorneys for Defendant:

Konrad Sherinian
Depeng Bi
The Law Offices of Konrad Sherinian, LLC
1755 Park Street
Suite #200
Naperville, IL 60563
Phone: (630) 318-2606
Fax: (630) 364-5825
                                           1
   Case: 3:20-cv-50109 Document #: 54 Filed: 01/18/21 Page 2 of 3 PageID #:696




Email: ksherinian@sherinianlaw.net
Email: ebi@sherinianlaw.net
Email: courts@sherinianlaw.net




                                        2
    Case: 3:20-cv-50109 Document #: 54 Filed: 01/18/21 Page 3 of 3 PageID #:697




                             CERTIFICATE OF SERVICE

   I, Konrad Sherinian, an attorney, hereby certify that on January 18, 2021, I served
the listed documents in Case No. 3:20-cv-50109 (N.D. Ill.), otherwise known as Putco
v. CarJamz via the Court’s CM/ECF system shortly after the filing of the listed
documents to the Counsel of Record for Plaintiff Putco.

                                SERVED DOCUMENTS

   •   This Certificate of Service
   •   Carjamz’s Motion for a Protective Order Concerning Putco’s Unduly Burden-
       some, Vague and Irrelevant 30(b)(6) Topics
   •   Memorandum in Support of Carjamz’s Motion for a Protective Order Concerning
       Putco’s Unduly Burdensome, Vague and Irrelevant 30(b)(6) Topics and Exhibits
       Thereto
   •   Declaration of Steve Jergensen


                                                             /s/ Konrad Sherinian
                                                             Konrad Sherinian


Konrad Sherinian
THE LAW OFFICES OF KONRAD SHERINIAN, LLC
1755 Park Street
Suite # 200
Naperville, Illinois 60563
P: (630) 318-2606
F: (630) 364-5825
Email: ksherinian@sherinianlaw.net




                                           3
